Voto separado del
Juez Asociado Señor Pérez Pimentel,
con el cual concurre el Juez Asociado Señor Dávila.
Un estudio del expediente revela que las incidencias habidas en los trámites posteriores a la interposición del presente recurso de apelación, entre ellas, la forma de pre-parar la exposición del caso utilizando como fuente única para ello la información del Fiscal, la imposibilidad de transcribir las instrucciones trasmitidas por el Juez al Jura-do, así como la evidencia sometida a la consideración de éste y los demás procedimientos del juicio, han privado al ape-lante de ejercer plenamente su derecho de apelación, por lo que procede en bien de la justicia, revocar la sentencia apelada y ordenar la celebración de un nuevo juicio.
Voto concurrente del
Juez Asociado Señor Blanco Lugo,
con el cual concurre el Juez Asociado Señor Ramírez Bages.
*627Un examen de los autos revela que, en sus gestiones para perfeccionar la apelación y ante la imposibilidad de preparar una transcripción de las notas taquigráficas debido a la renuncia del taquígrafo que intervino en el proceso, el propio apelante optó por una exposición del caso.(1) Al efecto el Lie. Guillermo Pierluisi se comunicó con el Lie. Diego Ramos, quien había actuado como defensor en el tribunal de instan-cia, pero éste no pudo ayudarle pues no recordaba nada de los incidentes ni de la prueba que desfiló en la vista del caso. Frente a ese nuevo escollo, le propuso al fiscal que preparara la exposición del caso con lo que él recordaba de la prueba y las declaraciones del expediente de su investigación, a fin de solicitar por estipulación que el tribunal le impartiera su aprobación a los fines de la tramitación del recurso. (2) Así se hizo. Efectivamente, en 3 de diciembre de 1963, sin oponer reparo alguno, se sometió la exposición del caso que fue apro-bada por resolución de este Tribunal de fecha 20 de mayo de 1964.
*628Siendo esa la situación no vemos cómo ahora pueda apun-tarse que la omisión de exponer o resumir las instrucciones trasmitidas al jurado dé lugar a la revocación. Era la obli-gación del apelante, si le interesaba, hacer las gestiones para que se incorporara en la exposición lo relacionado con las instrucciones, véase, Pueblo v. Lafont, 54 D.P.R. 368 (1939) pero no lo hizo, tal vez advertido de lo dispuesto en la Regla 10(g) de nuestro Reglamento. (3) Prefirió permanecer calla-do. Si en algún caso debe aplicarse la presunción de la regu-laridad de los procedimientos es en éste. Cf. Pueblo v. Díaz 5 D.P.R. 202 (1904); Pueblo v. Lugo, 16 D.P.R. 249 (1910). Además, realmente esto no tiene la importancia que pretende atribuírsele. No entra en juego la reducción del grado del delito. Tratándose de una muerte alegadamente causada por envenenamiento, sólo había dos posibles veredictos, asesi-nato en primer grado o absolución. Es significativo además que no se presentó prueba alguna de defensa y que “la posi-bilidad del descuido” que se insinúa tenía que encontrar fundamento en la única prueba que se produjo, la de cargo, que incluyó dos declaraciones prestadas por el apelante.
Para resumir, los supuestos perjuicios que se adelantan son más aparentes que reales. Afortunadamente la Regla 12.2 de las de Administración del Tribunal de Primera Instancia, adoptada en 3 de mayo pasado, evitará en gran medida la repetición de una situación de hechos como la que aquí se presenta.
Ahora bien, como hemos dicho, entre la prueba admitida que consideró el jurado se encuentran dos declaraciones *629prestadas por Catalino Reyes durante la investigación, cuan-do ya se le señalaba como posible acusado. Aunque en dichas declaraciones no se admite expresamente la comisión del delito, las mismas contienen suficientes elementos incrimi-natorios que conjuntamente con el resto de la prueba testi-fical completan la cadena de los hechos que señalaban su culpabilidad fuera de duda razonable. Tratándose de un caso que dependió exclusivamente de prueba circunstancial, requeríase su exclusión bajo la norma de Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965), ya que fueron obtenidas sin que se le hiciera la advertencia de su derecho a estar asistido por abogado. Por ese único fundamento revocaría la sentencia y ordenaría la celebración de un nuevo juicio.
Estoy autorizado para señalar que el Juez Asociado Se-ñor Ramírez Bages concurre con el presente voto.

 Véanse, la Regla 208 de las de Procedimiento Criminal de 1963, y sus antecedentes el Art. 356 del Código de Enjuiciamiento Criminal, ed. 1935, 34 L.P.R.A. sec. 1081, y el Art. 356 del Código de Enjuiciamiento Criminal de 1902, E.R. (1902), pág. 761, en relación con los Arts. 294 a 300 de este último cuerpo legal, E.R. (1902), págs. 745-748.


De la carta dirigida por el Lie. Pierluisi al Fiscal Efraín Ruíz copiamos:
“En relación a nuestra entrevista en cuanto al caso de referencia pendiente ante el Hon. Tribunal Supremo de Puerto Rico, te ruego me indiques si preparaste la exposición del caso que me prometieras, habida cuenta de que eres la única persona que puede hacerlo por el récord de lo declarado por los testigos en el Tribunal.
“Como te informara, el compañero Diego Ramos, quien defendiera al acusado ante ese Hon. Tribunal, no recuerda nada en relación con los hechos; difícilmente podría perfeccionar la apelación sin tu ayuda. Como te indicara, estoy dispuesto a aceptar la exposición que tú hagas, pues tengo la más absoluta confianza en tu integridad y honradez profesional. Te ruego pues, si no has hecho dicha exposición, la prepares y la sometas al Tribunal por estipulación tuya y mía a fin de que se apruebe y se eleve. Si lo deseas, me la puedes remitir y yo preparar la estipulación y te la envío para tu firma. El Hon. Tribunal Supremo me concedió un término de 60 días para prepararla, el cual expira el 13 de noviembre del año en curso.”


 “Cuando en una causa criminal se presente a este Tribunal una solicitud pidiendo que se agreguen a los autos las instrucciones dadas al jurado en el tribunal de instancia, se denegará dicha solicitud, a menos que se demuestre que la omisión de incluir dichas instrucciones en los autos ha ocurrido por culpa o negligencia del secretario del Tribunal Superior; o que el apelante pueda probar que antes de la remisión de los autos a este Tribunal, ha tratado de conseguir que las instrucciones fuesen puestas por escrito, y firmadas por el juez, y que su petición en tal sentido ha sido denegada por razones improcedentes.”